Citation Nr: 0935757	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1952 
to September 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2003, June 2003, and October 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (ROs) 
in Cleveland, Ohio, and New Orleans, Louisiana.  Ultimate 
jurisdiction of the appeal was eventually established with 
the RO in New Orleans, Louisiana.  

The Veteran also submitted a timely Notice of Disagreement 
(NOD) with the RO's March 2, 2005 denial of his claims for 
service connection for heart and hypertension disorders.  In 
response to the NOD, a Statement of the Case (SOC) was issued 
by the RO on July 3, 2008.  But the Veteran did not perfect 
his appeal of those claims by filing a timely Substantive 
Appeal (e.g., VA Form 9 or equivalent statement).  In this 
regard, the Veteran did submit a September 23, 2008 VA Form 9 
addressing those claims.  However, this VA Form 9 was not 
filed in a timely fashion within 60 days of the July 3, 2008 
SOC or within one year of the March 2, 2005 rating decision.  
See 38 C.F.R. § 20.302(b) (2008) (a Substantive Appeal must 
be filed within 60 days from the date that notice of the SOC 
is mailed to the Veteran or within one year from the date 
that notice of the rating decision was mailed to the 
Veteran).  So those claims are not before the Board.  The RO 
explained its rationale in October 2008 correspondence to the 
Veteran.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

At worst, the Veteran has Level II hearing loss in the right 
ear and Level IV hearing loss in the left ear.




CONCLUSION OF LAW

The criteria are not met for an initial compensable 
disability rating for bilateral hearing loss.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in June 2002, May 
2003, and September 2008.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate the 
service connection and initial higher rating issues; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Further, the Board acknowledges the RO did not provide 
additional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  But since service connection was granted, 
and the noncompensable rating was assigned effective the day 
of receipt of his original claim, there is no potential 
service connection or effective date issue that would warrant 
additional notice.  See id.  In addition, the September 2008 
VCAA letter advised the Veteran of what evidence is necessary 
to establish a disability rating.  The Board finds that any 
deficiency in the content of VCCA notice is harmless error.     

However, it is noted the claim at issue stems from an initial 
rating assignment.  In this regard, the U. S. Court of 
Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a NOD regarding an initial disability 
rating or effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.
           
The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  

Appling the above analysis to the present case, the Veteran 
does not contend, nor does the evidence show, any 
notification deficiencies with respect to content that have 
resulted in prejudice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  

In fact, with respect to the content of VCAA notice, the RO 
actually provided the Veteran with downstream notice in May 
2003 and September 2008 pertaining to the disability rating 
element of his bilateral hearing loss claim.  That is, in 
this letter, the Veteran was advised of the types of evidence 
as well as the legal criteria necessary to substantiate a 
higher initial rating.  Further, after the Veteran filed an 
NOD as to a higher initial rating for his bilateral hearing 
loss, the additional notice requirements described within 
38 U.S.C. §§ 5104 and 7105 were met by the October 2004 SOC 
and subsequent Supplemental SOCs (SSOCs).  Specifically, 
these documents provided the Veteran with a summary of the 
pertinent evidence as to his higher rating claim, a citation 
to the pertinent laws and regulations governing a higher 
rating for his bilateral hearing loss, and a summary of the 
reasons and bases for the RO's decision to deny a higher 
rating for bilateral hearing loss.  Therefore, the Veteran 
has not met his burden of establishing any prejudice as to 
notice provided for the downstream initial rating and 
effective date elements of his claim, such that there is no 
prejudicial error in the content of VCAA notice.  See again 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009)       

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the rating decisions on appeal.  But 
in Pelegrini II, the Court also clarified that in these 
situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claim, such that he is still provided proper due process.  In 
other words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the February 2009 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  
Again, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of VCAA 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  In addition, the Veteran has submitted personal 
statements and private medical evidence.  There is no 
indication in the claims folder that the Veteran identified 
and authorized VA to obtain any additional private medical 
records.  

The last VA examination rating the severity of the Veteran's 
hearing loss disability was in February 2007.  However, the 
record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates that the 
current rating may be incorrect or when the evidence 
indicates there has been a material change in the disability.  
See 38 C.F.R. § 3.327(a) (2008); Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007) (for initial rating claim, mere 
passage of time does not trigger VA's duty to provide 
additional medical examination unless there is allegation of 
deficiency in evidence of record).  Here, the February 2007 
VA examination is not unduly remote, and neither the Veteran 
nor his representative has specifically stated that his 
hearing loss has worsened since that time.  In fact, the 
Veteran and his representative have merely repeated his 
previous assertion that he has difficulty hearing what people 
say, as opposed to asserting that the disorder has actually 
worsened since February 2007.  In addition, the evidence of 
record in general and both VA examinations addressed the 
functional effects of the Veteran's hearing loss disability.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) 
(VA audiology examination must include the effect of the 
Veteran's hearing loss disability on occupational functioning 
and daily activities).  Therefore, a new VA examination to 
rate the severity of his hearing loss is clearly not 
warranted.  In fact, in a September 2008 statement, the 
Veteran indicated he had no additional evidence, further 
asking the VA to decide his appeal as soon as possible.  
Overall, the Board is satisfied that all relevant evidence 
identified by the Veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations with Analysis for Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, such as here, separate ratings can be assigned 
for separate periods of time, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original or an increased rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
essence, the Board must consider whether there have been 
times since the effective date of his award from (May 28, 
2002), when his bilateral hearing loss disability has been 
more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran complains of increased difficulty in 
understanding speech, especially in the presence of 
background noise.  He reports difficulty hearing his wife and 
the television.  The Veteran also utilizes hearing aids.  See 
May 2003 and February 2007 VA audiology examination reports; 
August 2009 Written Brief Presentation.  However, it is 
important for the Veteran to understand the assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations based on the examination results cited below.  
See Lendenmann, supra.  

The RO established service connection for bilateral hearing 
loss in the three rating decisions on appeal.  It assigned a 
noncompensable evaluation, effective from May 28, 2002, the 
date his claim for service connection was received.  In 
connection with his initial service connection claim for 
bilateral hearing loss, the Veteran was afforded a VA 
audiology examination in May 2003.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
40
70
65
LEFT

25
50
65
70

Average pure tone decibel loss was 50 in the right ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  Average pure tone decibel loss was 
53 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the left ear.  The 
results were interpreted as showing mild to severe 
sensorineural hearing loss in both the right and left ear.  

In this case, applying the results from the May 2003 VA 
examination to Table VI yields a Roman numeral value of II 
for the right ear and I for the left ear.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss is evaluated as noncompensable (0 percent 
disabling).  38 C.F.R. § 4.7   

The Veteran also underwent private audiology testing in 
August 2004.  However, this report only consists of graphic 
representations of hearing test results without 
interpretation as to the exact puretone thresholds found.  
Consequently, the results of these tests are unclear, and as 
such, are less probative in light of the mechanical 
application required by the Rating Schedule.  

The Veteran underwent subsequent private audiology testing in 
June 2005.
At that time, puretone thresholds, in decibels, were as 
follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
45
55
65
LEFT

25
55
60
70

Average pure tone decibel loss was 48 in the right ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  Average pure tone decibel loss was 
53 in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the left ear.  The 
results were interpreted as showing mild to moderately severe 
sensorineural hearing loss in both the right and left ear.  

Although speech discrimination scores were significantly 
lower in this private report than the other results of 
record, it was not specified whether the speech 
discrimination test administered was the Maryland CNC Test 
pursuant to 38 C.F.R. § 4.85(a).  In any event, for purposes 
of this decision, the Board will assume the Maryland CNC Test 
was administered, as it would only benefit the Veteran to do 
so.  

Applying the results from this June 2005 private audiology 
examination to Table VI yields a Roman numeral value of II 
for the right ear and IV for the left ear.  Applying these 
values to Table VII, the Board finds that the Veteran's 
bilateral hearing loss is still evaluated as noncompensable 
(0 percent disabling).  38 C.F.R. § 4.7

The Veteran was afforded a final VA audiology examination in 
February 2007.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
40
55
60
LEFT

30
50
55
60

Average pure tone decibel loss was 45 in the right ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  Average pure tone decibel loss was 
49 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the left ear.  The 
results were interpreted as showing mild to moderately severe 
sensorineural hearing loss in both the right and left ear.  

In this case, applying the results from the February 2007 VA 
examination to Table VI yields a Roman numeral value of I for 
the right ear and I for the left ear.  Applying these values 
to Table VII, the Board finds that the Veteran's hearing loss 
is evaluated as noncompensable (0 percent disabling).  
38 C.F.R. § 4.7   

The Board adds that it does not find that the Veteran's 
service-connected bilateral hearing loss should be increased 
for any other separate period based on the facts found during 
the appeal period.  Fenderson, 12 Vet. App at 125-26.  
Since the effective date of his award, his disability has 
never been more severe than contemplated by its existing 
rating, so the Board cannot further "stage" his rating.

Consequently, the preponderance of the evidence is against an 
initial compensable disability rating for the Veteran's 
bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the 
results do not provide a basis to grant an increased rating 
when considering hearing loss in both ears.  

Extra-Schedular Consideration

The Veteran complains of increased difficulty in 
understanding speech, especially in the presence of 
background noise.  He reports difficulty hearing his wife and 
the television.  The Veteran also utilizes hearing aids.  His 
representative asserts that the noncompensable rating is not 
an accurate reflection of the impact of the disability on the 
Veteran's daily life.  See May 2003 and February 2007 VA 
audiology examination reports; August 2009 Written Brief 
Presentation. 

Therefore, initially, the Board acknowledges that some of the 
manifestations of his hearing loss disability are not listed 
in the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 
115-116 (2008).  However, the Board finds that his disability 
does not markedly interfere with his ability to work, meaning 
above and beyond that contemplated by his separate schedular 
ratings.  Generally, the degrees of disability specified in 
the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this regard, at the 
February 2007 VA heart examination, the Veteran indicated he 
retired back in 1986.  There is no mention that hearing loss 
caused his retirement.  Rather, the February 2007 VA heart 
examiner assessed that it was the combination of the 
Veteran's other service-connected disorders as well as his 
various nonservice-connected disorders that prevented 
employment in even light duty work.  More importantly, the 
February 2007 VA audiology examiner assessed that the 
Veteran's hearing loss does not interfere with his ability to 
be employed.  The examiner acknowledged that the Veteran may 
have difficulty understanding speech in the presence of 
background noise, but still should be able to communicate 
with the use of hearing aids if he was to work.

Finally, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
solely to his service-connected hearing loss disability, to 
suggest he is not adequately compensated for his disability 
by the regular Rating Schedule.  VAOPGCPREC 6-96.  In this 
vein, there is no assertion or evidence of inpatient 
treatment due to his hearing loss disability.    


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


